DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Applicant cites several non patent literature (NPL) documents in the IDS.  These NPL documents must be included as part of the IDS submission to be considered.  See MPEP 609.04(a) II Legible Copies, a portion of which is quoted here:  “In addition to the list of information, each information disclosure statement must also include a legible copy of: 
(A) Each foreign patent; 
(B) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;.”
Examiner Note:
Note 1:  Claim 1 has a radar apparatus that comprises “a fourth antenna”.  Since the fourth antenna is not limited to a single element, it has been reasonably interpreted as “a fourth plurality of antennas”.  
Note 2: The final limitation for claim 1 reads:  
“wherein an antenna aperture length of the first plurality of antennas and the second plurality of antennas is the same as an antenna aperture length of the third plurality of antennas and the fourth antenna.”  This has been interpreted as a statement that A + B = C + D, where A is the first plurality, B is the second plurality, “=“ means “is the same as”,  C is the third plurality, and D is the “fourth antenna”.  If Applicant wishes for this statement to be read differently, perhaps the wording should be changed to read:
“wherein an antenna aperture lengths of the first plurality of antennas, and of the third plurality of antennas plus the fourth antenna are [[is]] the same…”  
Note 3: Claim 1 references an “aperture length”.  However, Applicant may wish for a singular fourth antenna to arranged out of line with the third plurality of antennas.  If this is the case, then the “aperture length” of the third plurality plus the fourth antenna will  be the same “aperture length”.  However, from the Examiner’s reading of the specification, the limitation might be changed to read:  
“wherein an antenna aperture lengths in the first direction of the first plurality of antennas, and of the third plurality of antennas plus the fourth antenna are [[is]] the same…”  
Claim Objections
Claims 1 is/are objected to because of the following informalities:  
The claims make reference to “a transmitting array antenna; and a radar receiver that receives, … through a receiving array antenna… “.  Later in claim 1, the limitations includes “wherein another one of the transmitting array and the receiving array antenna includes… “.  The terminology is inconsistent and should probably read “wherein 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Arkind, et al, U. S. Patent Application Publication 2020/0003884  (“Arkind”) in view of Lutz, et al, European Patent Application EP 3,244,231 A1 (“Lutz”).
Regarding claim 1, Arkind teaches:
A radar apparatus comprising: a radar transmitter that transmits a radar signal through a transmitting array antenna; and a radar receiver that receives, through a receiving array antenna, a reflected-wave signal produced by the radar signal being reflected by a target, (Arkind, figure 1A-E, paragraph 0037, “[0037] FIG. 1a illustrates the 1st layout of a high resolution physical array with reduced number of elements, according to an embodiment of the invention. The first array proposed by the present invention has two parallel rows 101 and 102 (in the azimuth direction), with 72 receive (Rx) elements in each row (which are nominally spaced about 0.5.lambda. from each other) and two parallel columns 110 and 111, with 6 transmit (Tx) elements in each column (which are spaced exactly 72 times the spacing of the Rx elements=36A from each other). [0039] In switched mode, the basic concept is to transmit only from one Tx element at a time slot and to receive the reflections in all 48 Rx elements.”; an antenna array with two vertical arrays of transmitters and two horizontal arrays of receivers, that the receivers receive and process the reflections from the transmitters).





    PNG
    media_image1.png
    551
    615
    media_image1.png
    Greyscale

wherein one of the transmitting array antenna and the receiving array antenna includes a first plurality of antennas arranged in a first direction and … wherein the first plurality of antennas are arranged at different positions in the first direction, a second plurality of antennas,… wherein each of the second plurality of antennas is arranged at a different position from a corresponding one of the first plurality of antennas in the first direction and in a second direction orthogonal to the first direction, (Arkind, paragraph 0037 0039, “[0037] The first array proposed by the present invention has two parallel rows 101 and 102 (in the azimuth direction), with 72 receive (Rx) elements in each row (which are nominally spaced about 0.5.lambda. from each other) and two parallel columns 110 and 111, with 6 transmit (Tx) elements in each column [0039] The size of the physical aperture is AxB, and is defined by the rectangle dimensions, regardless the total number of elements”; that a first column of transmitters 110 (i.e. first plurality of antennas) can be received by two rows of receivers 101 (i.e. second plurality of antennas); that the transmitting and receiving antennas form a rectangular array (i.e. the arrays are directionally orthogonal to each other). Note: As the claims are written, the “first plurality of antennas” and the “second plurality of antennas” can be any combination of transmitting, receiving, or transceiving antenna elements).
wherein another one of the transmitting array antenna and the receiving array antenna includes a third plurality of antennas arranged in the first direction and a fourth antenna, wherein the third plurality of antennas are arranged at different positions in the first direction, wherein the fourth antenna is arranged at a different position from each of the third plurality of antennas in the first direction and in the second direction, and (Arkind, paragraph 0037 0039, “[0037] The first array proposed by the present invention has two parallel rows 101 and 102 (in the azimuth direction), with 72 receive (Rx) elements in each row (which are nominally spaced about 0.5.lambda. from each other) and two parallel columns 110 and 111, with 6 transmit (Tx) elements in each column [0039] The size of the physical aperture is AxB, and is defined by the rectangle dimensions, regardless the total number of elements.”; that a third column of transmitters 111 (i.e. third plurality of antennas in first direction and different location from first plurality) can be received by two rows of receivers 102 and 101 (i.e. second plurality of antennas and fourth antenna); that a fourth row of receivers 102 is arranged in the same direction as receivers 101 (i.e. fourth antenna in a different position from each of the third antenna in the first and second direction); that the transmitting and receiving antennas form a rectangular array (i.e. the arrays are arranged in different positions, and are directionally orthogonal to each other). Note: the “fourth antenna” can comprise more than a single element, as taught by Arkind. The Applicant should explicitly state whether or not the “fourth antenna consists of a single element” in the claim language if that is their intent).
wherein an antenna aperture length of the first plurality of antennas and the second plurality of antennas (Arkind, paragraph 0024, “[0024] The array may comprise parallel rows which are “full” in azimuth and parallel columns which are “thin” in azimuth. [0025] The array may also comprise parallel rows which are “thin” in elevation and parallel columns which are “full” in elevation.”; that the arrays can have more elements in elevation than in azimuth; or that the arrays can more elements in azimuth than elevation).
Arkind does not explicitly teach is the same as an antenna aperture length of the third plurality of antennas and the fourth antenna..

    PNG
    media_image2.png
    374
    751
    media_image2.png
    Greyscale
Lutz teaches is the same as an antenna aperture length of the third plurality of antennas and the fourth antenna. (Lutz, page 2, 2nd paragraph, “Fig. 9 shows two conventional antenna arrangements, a standard array 905 and a MIMO array 907, and illustrates the MIMO principle. The standard array 905 includes a plurality of antenna elements arranged in a square. The antenna elements may, for example, be arranged as an array of 9 × 9 antenna elements and each comprise a transceiver Tx / Rx (combination of transmitter and receiver).”; that an antenna array can be a square array, full of transceivers 905 or transmitters and receivers such as 907, each row and column with an equal number of transmitters and receivers; that the array 907 aperture length of elements 910 plus 930 (i.e. first plurality and the second plurality) can be the same aperture length as elements 920 plus 940 (i.e. third plurality and the fourth antennas)).

In view of the teachings of Lutz it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lutz to Arkind at the time the application was filed in order to increase the size of the virtual array with a given number of antenna elements.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lutz in the same or in a similar field of endeavor with Arkind before the effective filing date of the claimed invention in order to combine Lutz’s square radar array and Arkind’s rectangular array.  Two arrays combined merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 2, Arkind, as modified by Lutz, teaches the radar apparatus according to Claim 1.
Arkind further teaches wherein interelement spacings between the third plurality of antennas are equal. (Arkind, paragraph 0037, “[0037] The first array proposed by the present invention has two parallel rows 101 and 102 (in the azimuth direction), with 72 receive (Rx) elements in each row (which are nominally spaced about 0.5.lambda. from each other)”; An array where all of the RX elements are nominally spaced by the same amount, 0.5.lambda. which is 1/2 of a wavelength).
Regarding claim 3, Arkind, as modified by Lutz, teaches the radar apparatus according to Claim 1.
Lutz further teaches wherein the third plurality of antennas and the fourth antenna are arranged with equal spacings in the first direction. (Lutz, page 2, 2nd paragraph, “Fig. 9 shows two conventional antenna arrangements, a standard array 905 and a MIMO array 907, and illustrates the MIMO principle. The standard array 905 includes a plurality of antenna elements arranged in a square. The antenna elements may, for example, be arranged as an array of 9 × 9 antenna elements and each comprise a transceiver Tx / Rx (combination of transmitter and receiver). The antenna array 907 is a two-dimensional MIMO array having antenna elements arranged in rows at side edges of a square, with transmitters Tx and receivers Rx arranged at different side edges.”; that the spacing between the transceivers of 905 and the MIMO transmitters and receivers of 907 can have an equal spacing in the first direction; this is mapped with Lutz’s array 910 is the “first direction”, 920 is the “third plurality”; and 930 is the “fourth plurality”, that the 930 has one element in the same “row” as the 920 “row” and that one element (i.e. the claimed “fourth antenna”, which is a subset of the array taught by Lutz) is equally spaced with the plurality of elements in the 920 “row”).
In view of the teachings of Lutz it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lutz to Arkind at the time the application was filed in order to increase the size of the virtual array with a given number of antenna elements.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lutz in the same or in a similar field of endeavor with Arkind before the effective filing date of the claimed invention in order to combine Lutz’s square radar array and Arkind’s rectangular array.  Two arrays combined merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 6, Arkind, as modified by Lutz, teaches the radar apparatus according to Claim 1.
Arkind further teaches wherein the second plurality of antennas include n antennas, n being an integer of not less than 1, and the third plurality of antennas include at least (n +1) antennas. (Arkind, figure 1A-E, paragraph 0037-0039, “[0037] FIG. 1a illustrates the 1st layout of a high resolution physical array with reduced number of elements, according to an embodiment of the invention. The first array proposed by the present invention has two parallel rows 101 and 102 (in the azimuth direction), with 72 receive (Rx) elements in each row (which are nominally spaced about 0.5.lambda. from each other) and two parallel columns 110 and 111, with 6 transmit (Tx) elements in each column (which are spaced exactly 72 times the spacing of the Rx elements=36A from each other). [0039] [0039] The size of the physical aperture is AxB, and is defined by the rectangle dimensions, regardless the total number of elements.”; an antenna array with two vertical arrays of transmitters and two horizontal arrays of receivers, that the receivers receive and process the reflections from a single transmitter; that the array can be rectangular in any direction; that a rectangular array can have n antennas in one direction and at least n=1 in another).
Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Arkind, as modified by Lutz, in view of Kishigami, et al, U. S. Patent Application Publication 2016/0285172 (“Kishigami”).
Regarding claim 4, Arkind, as modified by Lutz, teaches the radar apparatus according to Claim 1.
Arkind, as modified by Lutz, does not explicitly teach wherein interelement spacings between the third plurality of antennas are different..
Kishigami teaches wherein interelement spacings between the third plurality of antennas are different. (Kishigami, figure 6, paragraph 0098-0102, “[0098] FIG. 6 illustrates the antenna arrangement of a transmitting array including Nt=2 transmitting antennas 106 (Tx#1 and Tx#2), [0100] In FIG. 6, the dimension D.subarray. of the subarray element is larger than the predetermined antenna element spacing De (D.subarray. > De). The predetermined antenna element spacing De is set to be equal to or larger than 0.5 wavelength and equal to or smaller than 0. 75 wavelength. [0101] Dt represents the subarray element spacing of the transmitting array antenna, … the subarray element spacing Dt of the transmitting array antenna is 1.5.lambda. (1.5 wavelength),”; an irregular transmitting array in a sparse antenna where the spacing between transmitting elements is 0.5.lamba between some elements and 0.75.lambda between other elements to shape the grating lobes).
In view of the teachings of Kishigami it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kishigami to Arkind at the time the application was filed in order to increase the size of the virtual array with a given number of antenna elements.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kishigami in the same or in a similar field of endeavor with Arkind before the effective filing date of the claimed invention in order to combine Kishigami’s slightly irregular radar array and Arkind’s rectangular array.  Two arrays combined merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 5, Arkind, as modified by Lutz, teaches the radar apparatus according to Claim 1.
Arkind, as modified by Lutz, does not explicitly teach wherein an interelement spacing of two of the third plurality of antennas from the fourth antenna in the first direction differs from interelement spacings of the remaining antennas in the first direction..
Kishigami teaches wherein an interelement spacing of two of the third plurality of antennas from the fourth antenna in the first direction differs from interelement spacings of the remaining antennas in the first direction. (Kishigami, figure 6, paragraph 0098-0102, “[0098] FIG. 6 illustrates the antenna arrangement of a transmitting array including Nt=2 transmitting antennas 106 (Tx#1 and Tx#2), [0100] In FIG. 6, the dimension D.subarray. of the subarray element is larger than the predetermined antenna element spacing De (D.subarray. > De). The predetermined antenna element spacing De is set to be equal to or larger than 0.5 wavelength and equal to or smaller than 0. 75 wavelength. [0101] Dt represents the subarray element spacing of the transmitting array antenna, … the subarray element spacing Dt of the transmitting array antenna is 1.5.lambda. (1.5 wavelength),”; an irregular transmitting array in a sparse antenna where the spacing between transmitting elements is 0.5.lamba between some elements and 0.75.lambda between other elements to shape the grating lobes; that the same irregular spacing for the “third plurality” can be used with an irregular spacing for the “fourth antenna”; that at least one of the fourth array elements taught by Kishigami and Arkind meets the required “differing interelement spacing” requirement of the claim).
In view of the teachings of Kishigami it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kishigami to Arkind at the time the application was filed in order to increase the size of the virtual array with a given number of antenna elements.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kishigami in the same or in a similar field of endeavor with Arkind before the effective filing date of the claimed invention in order to combine Kishigami’s slightly irregular radar array and Arkind’s rectangular array.  Two arrays combined merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 7, Arkind, as modified by Lutz, teaches the radar apparatus according to Claim 1.
Arkind teaches wherein at least one of the transmitting array antenna and the receiving array antenna are constituted by a plurality of sub-array elements  (Arkind, paragraph 0048, “[0048] Without derogating the above, it is noted that ‘antenna’ in this submission is occasionally used as a synonym to an array element. Each array element can be a sub-array of antennas in itself. For example, each of the Tx, or Rx, array elements could be a vertical subarray of antennas by itself.”; that each and every element can be a subarray of antennas).
Arkind, as modified by Lutz, does not explicitly teach arranged in the second direction..
Kishigami teaches arranged in the second direction. (Kishigami, paragraph 0034, “(0034] FIG. 1A illustrates an exemplary subarray configuration (hereinafter, also referred to as a subarray element) including an antenna element. The subarray element illustrated in FIG. 1A includes four antenna elements in a 2x2 matrix. In the example illustrated in FIG. 1A, the subarray element has a dimension of 0.8 wavelength in both the horizontal and vertical directions.”; that the prior art cited teaches a subarray can comprise antenna elements arranged 2 x 2 in a square fashion; that the elements can be arranged in both a first and second directions).
In view of the teachings of Kishigami it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kishigami to Arkind at the time the application was filed in order to increase the size of the virtual array with a given number of antenna elements.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kishigami in the same or in a similar field of endeavor with Arkind before the effective filing date of the claimed invention in order to combine Kishigami’s four sub-elements in a radar array with each element of Arkind’s rectangular array.  Two arrays combined merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 965,038. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the -038 document completely anticipates claim 1 of the present application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Donald HB Braswell/             Primary Examiner, Art Unit 3648